UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1832


TERRY HARRIS,

                    Plaintiff - Appellant,

             v.

POWHATAN BOARD OF SUPERVISORS POWHATAN COUNTY, VIRGINIA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., Senior District Judge. (3:20-cv-00794-JAG)


Submitted: March 9, 2022                                          Decided: May 12, 2022
                                Amended: May 13, 2022


Before DIAZ and RICHARDSON, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Barbara Queen, LAWRENCEQUEEN, Richmond, Virginia, for Appellant.
Melissa Y. York, Jeremy D. Capps, HARMAN CLAYTOR CORRIGAN & WELLMAN,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terry Harris, who was previously employed by the County of Powhatan, Virginia,

appeals the district court’s order granting the Powhatan Board of Supervisors summary

judgment on Harris’ claims of discrimination on the basis of race, in violation of Title VII

of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17; age, in violation of the

Age Discrimination in Employment Act, 29 U.S.C. §§ 621 to 634; and disability, in

violation of the American with Disabilities Act, 42 U.S.C. §§ 12101 to 12213. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. See Harris v. Powhatan Bd. of Supervisors, No. 3:20-cv-00794-

JAG (E.D.V.A. June 29, 2021). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             2